                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )                No. 3:19-CR-64-PLR-HBG
                                                 )
DOMINIQUE McKENZIE and                           )
LUCKY J. CLARK,                                  )
                                                 )
                      Defendants.                )


                               MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case came before the undersigned on August 12, 2019,

for an evidentiary hearing on Defendant Clark’s Motion to Suppress Evidence [Doc. 25], and a

motion hearing on his three additional pretrial motions [Docs. 26, 28, & 29]. Assistant United

States Attorney Brent Nelson Jones appeared on behalf of the Government. Attorney Randall E.

Reagan represented the Defendant, who was also present. Assistant Federal Defender Benjamin

G. Sharp represented Defendant McKenzie, who was excused from the hearing.

               At the conclusion of the testimony, Defendant Clark requested the opportunity to

file post-hearing briefs on the suppression issues.1 The Court set a deadline of September 13,

2019, for post-hearing briefs by either party. Mr. Reagan made an oral motion to continue the




1
 Defendant Clark also asked for one week to consider whether to file an objection to the
Government’s proposed Exhibits 1 and 2 to its response to the Motion to Sever Defendants. The
Court granted this request and directed Defendant Clark to file his objection, if any, on or before
August 19, 2019.
September 17, 2019 trial date in this case, observing that additional time was necessary to complete

the litigation of pretrial motions. Mr. Reagan stated that Defendant Clark waived his speedy trial

rights in relation to the motion. Neither Mr. Sharp, nor AUSA Jones, objected to a trial

continuance. Counsel agreed on a new trial date of December 17, 2019.

               The Court finds Defendant Clark’s oral motion to continue the trial to be well-taken

and unopposed. The Court also finds that the ends of justice served by granting a continuance

outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

The Court heard evidence on the suppression motion on August 12, 2019. The Court granted the

parties an additional month to obtain a copy of the transcript of the hearing and to file post-hearing

briefs. Once the Court receives the post-hearing briefs, it will need time to prepare a report and

recommendation on the suppression issues. 18 U.S.C. § 3161(h)(1)(H). Thereafter, the parties

will need time to file any objections and to respond to objections. Then, the District Judge will

need time to rule on the suppression motion in light of the report and any objections. 18 U.S.C. §

3161(h)(1)(H). Finally, the parties will need time to prepare for trial, after receiving the ruling on

the suppression motion. The Court finds that all of this cannot take place before the September 17

trial date or in less than four months. Accordingly, the Court finds that the failure to grant the

requested continuance would deprive counsel for Defendant Clark of the reasonable time

necessary to prepare effectively for trial, even taking into account counsels’ acting with due

diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Defendant Clark’s oral motion to continue the trial is GRANTED, and the trial of

this matter is reset to December 17, 2019. The Court also finds that all the time between the filing

of the suppression motion on June 28, 2019, and the new trial date of December 17, 2019, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §



                                                  2
3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). With regard to other scheduling in this case, Defendant

Clark may file an objection to the Government’s Exhibits 1 and 2 to its response to the Motion to

Sever Defendants on or before August 19, 2019. Post-hearing briefs by either party on the Motion

to Suppress Evidence are due on or before September 13, 2019. All motions in limine must be

filed no later than December 2, 2019. The parties are to appear before the undersigned for a final

pretrial conference on December 3, 2019, at 1:30 p.m. This date shall also be the new deadline

for concluding plea negotiations and for providing reciprocal discovery. Special requests for jury

instructions shall be submitted to the District Judge no later than December 6, 2019, and shall be

supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

           (1) Defendant Clark’s deadline for filing an objection to the
               Government’s Exhibits 1 and 2 to its response to the Motion to Sever
               Defendants is August 19, 2019;

           (2) The parties’ deadline for filing post-hearing briefs is September 13,
               2019;

           (3) Defendant Clark’s oral motion to continue the trial is GRANTED;

           (4) The trial of this matter is reset to commence on December 17, 2019,
               at 9:00 a.m., before the Honorable Pamela L. Reeves, Chief United
               States District Judge;

           (5) All time between the filing of the Defendant’s suppression motion
               on June 28, 2019, and the new trial date of December 17, 2019, is
               fully excludable time under the Speedy Trial Act for the reasons set
               forth herein;

           (6) Motions in limine are due on or before December 2, 2019;

           (7) The parties are to appear before the undersigned for a final pretrial
               conference on December 3, 2019, at 1:30 p.m. This date is also the
               deadline for concluding plea negotiations and for providing
               reciprocal discovery; and



                                                3
  (8) Special requests for jury instructions shall be submitted to the
      District Judge no later than December 6, 2019, and shall be
      supported by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.


                                  ENTER:


                                  United States Magistrate Judge




                                     4
